Citation Nr: 1046365	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  05-17 662A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease, status post coronary bypass surgery. 

2.  Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1970 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied service connection for coronary artery 
disease, status post bypass surgery.

In February 2010, the Board sent a letter to the Veteran advising 
him that VA had imposed a temporary stay on all claims for 
service connection for ischemic heart disease, Parkinson's 
disease, and B cell leukemias based on exposure to herbicides in 
the Republic of Vietnam during the Vietnam era.  As the Veteran's 
claims folder showed a diagnosis of ischemic heart disease, the 
Board determined that this stay applied to his service connection 
claim.  In October 2010, the stay was lifted following the 
promulgation of the new herbicide-related presumptions and 
expiration of the Congressional Review Act waiting period.  
Therefore, the Veteran's claim for service connection for 
coronary artery disease, status post coronary bypass surgery, may 
now be addressed.

The issue of entitlement to an initial rating in excess of 20 
percent for diabetes mellitus, type II, is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has been diagnosed with ischemic heart disease, to 
include a history of myocardial infarction; atherosclerotic 
cardiovascular disease, including coronary artery disease; and 
coronary bypass surgery coronary artery disease, status post 
bypass surgery, and is presumed to have been exposed to herbicide 
due to onshore service in the Republic of Vietnam during the 
Vietnam era.


CONCLUSION OF LAW

The criteria for service connection for ischemic heart disease 
due to herbicide exposure have been met.  38 U.S.C.A. §§ 1110, 
1116, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159 and 
3.326(a) (2010).  In this decision, the Board grants service 
connection for ischemic heart disease.  This award represents a 
complete grant of the benefit sought on appeal with regard to 
that issue.  Thus, any deficiency in VA's compliance is deemed to 
be harmless error, and any further discussion of VA's 
responsibilities is not necessary.

The Veteran contends that his heart disorder, diagnosed as 
ischemic heart disease, to include a history of myocardial 
infarction; atherosclerotic cardiovascular disease, including 
coronary artery disease; and coronary bypass surgery, is related 
to his military service.  Although the Veteran expressly asserted 
a secondary service connection claim, namely that his heart 
condition was caused or aggravated by his service-connected 
diabetes mellitus, type I, the Board is required to consider all 
theories of entitlement either raised by the claimant or by the 
evidence as part of the non-adversarial adjudication process.  
See Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  As 
service connection for ischemic heart disease due to herbicide 
exposure has been raised by the record, the Board will consider 
the Veteran's claim under the legal presumptions established by 
38 C.F.R. § 3.307(a)(6) and 3.309(e).

Generally, service connection is established where a particular 
injury or disease resulting in disability was incurred in the 
line of duty in active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  "[I]n order to establish service 
connection or service-connected aggravation for a present 
disability the veteran must show:  (1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 
(Fed. Cir. 2004).  

Additionally, service connection for certain listed disabilities 
may also be established based upon a legal presumption where a 
Veteran served on active duty in the Republic of Vietnam during 
the Vietnam era.  38 C.F.R. § 3.307(a)(6).  Such a Veteran is 
presumed to have been exposed to herbicide agent (Agent Orange) 
during service unless there is affirmative evidence to establish 
that the Veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii); see generally McCartt v. 
West, 12 Vet. App. 164, 166-68 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 
49, 54 (1990).  

The Veteran's DD-214 shows that he served in the Republic of 
Vietnam from August 1971 to April 1972, and there is no 
affirmative evidence in his claims file indicating that he was 
not exposed to herbicide agents.  Therefore, he is presumed to 
have been exposed to such agents.  See 38 C.F.R. § 
3.307(a)(6)(iii).  Accordingly, he is entitled to the presumption 
of service connection based on exposure to herbicides used in 
Vietnam where VA has found a positive association between the 
condition and exposure.

Under 38 C.F.R. § 3.309(e), VA has determined that a positive 
association exists between exposure to herbicides and certain 
diseases enumerated in that statute.  On August 31, 2010, a final 
rule was issued amending 38 C.F.R. § 3.309(e) to include ischemic 
heart disease, and the stay of appeals affected by the new 
herbicide-related presumptions was lifted on October 29, 2010, 
following a mandatory 60 day waiting period pursuant to the 
Congressional Review Act.  See 75 Fed. Reg. 53,202 (August 31, 
2010); see also 5 U.S.C.A. § 801.  The term ischemic heart 
disease includes, but is not limited to, acute, subacute, and old 
myocardial infarction; atherosclerotic cardiovascular disease 
including coronary artery disease (including coronary spasm) and 
coronary bypass surgery; and stable, unstable, and Prinzmetal's 
angina.

In April 2005, the Veteran was provided with a VA examination.  
The examiner provided an extensive and detailed history of the 
Veteran's medical history, beginning with the Veteran's past 
hospitalization for inferior myocardial infarction, coronary 
atherosclerosis, and atypical chest pain post-stenting in May 
2001.  The Veteran was hospitalized in October 2001 with a 
diagnosis of non-Q-wave inferior myocardial infarction.  A 
cardiac nuclear medicine stress test showed evidence of ischemia.  
In December 2002, the Veteran was found to have reversible 
inferior ischemia, and underwent a two-vessel coronary artery 
bypass graft in January 2003.  

Subsequently, the Veteran's private medical records show several 
diagnoses of ischemic heart disease, beginning with a July 2003 
problem list provided by a private internal medicine specialist.  
The internist also noted that the Veteran's ischemic heart 
disease was post two-vessel bypass with normal left ventricle 
function and a negative cardiolite graded exercise test, or 
stress test.  Treatment notes from the same month and same 
physician also show a diagnosis of ischemic heart disease.  An 
earlier VA examiner that assessed the Veteran in October 2003 
also noted his extensive history of coronary artery disease, 
including coronary artery bypass surgery.  

Therefore, the competent medical evidence of record shows that 
the Veteran has a current diagnosis of ischemic heart disease, to 
include a history of myocardial infarction; atherosclerotic 
cardiovascular disease, including coronary artery disease; and 
coronary bypass surgery.  

As the Board has determined that the Veteran is presumed to have 
been exposed to herbicides as a result of his onshore service in 
the Republic of Vietnam during the Vietnam era, and the Veteran 
has been diagnosed with ischemic heart disease, with a history of 
myocardial infarction; atherosclerotic cardiovascular disease, 
including coronary artery disease; and coronary bypass surgery, 
he is entitled to service connection for ischemic heart disease 
on a presumptive basis under 38 C.F.R. § 3.309(e).  The Board, 
therefore, grants the claim of entitlement to service connection 
for ischemic heart disease.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 
3.307, 3.309.


ORDER

Service connection for ischemic heart disease as due to herbicide 
exposure is granted. 


REMAND

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that when an appellant files a timely notice of disagreement 
(NOD) and there is no issuance of a statement of the case (SOC), 
the Board should remand, rather than refer, the issue to the RO 
for the issuance of an SOC.  In an August 2003 rating decision, 
the RO granted service connection for diabetes mellitus, type II, 
with an evaluation of 10 percent, effective July 2003.  The 
Veteran submitted a NOD, contending that he should be awarded a 
higher disability rating in September 2003.  The RO subsequently 
issued an October 2003 rating decision increasing the Veteran's 
disability rating for diabetes mellitus, type II, to 20 percent, 
effective July 2003.  However, as a 20 percent rating is not the 
maximum rating authorized for diabetes mellitus, type II, it does 
not constitute a full grant of benefits, and an SOC must be 
issued.  

Accordingly, the case is REMANDED for the following action:

Issue an SOC concerning the Veteran's 
disagreement with the initial 20 percent 
rating assigned for his diabetes mellitus, 
type II, in the August 2003 rating decision.  
He should be informed that a timely 
substantive appeal must be filed to perfect 
his appeal as to this issue.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


